Appeal by the defendant from an order of the County Court, Westchester County (Bellantoni, J.), dated September 11, 2007, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The hearing court correctly determined that the People met their burden of proving, by clear and convincing evidence, the facts supporting the defendant’s designation as a level two sex offender (see Correction Law § 168-n [3]). Contrary to the defendant’s contention, the court properly assessed 15 points for the “drug or alcohol abuse” risk factor, based on his admission that he was abusing alcohol at the time of the incident (see People v Conway, 47 AD3d 492, 492-493 [2008]; People v Morales, 33 AD3d 982, 983 [2006]). Furthermore, contrary to the defendant’s contention, the court also properly assessed 20 points for the “conduct while confined/supervised” risk factor, based on evidence that while he was in custody, he was involved in, and disciplined for, inappropriate sexual behavior (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 16-17 [2006]). Mastro, J.P., Covello, Dickerson and Leventhal, JJ., concur.